 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   CESAR RAMIREZ,            )               No. 2:19-cv-06910-ODW (JDE)
                               )
13               Plaintiff,    )
                               )               ORDER ACCEPTING REPORT
14            v.               )
                               )               AND RECOMMENDATION OF
15   CALIFORNIA DEPARTMENT OF ))               UNITED STATES MAGISTRATE
     CORRECTIONS AND           )
                                               JUDGE
16                             )
     REHABILITATION, et al.,
                               )
17                             )
                 Defendants.   )
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
20   including Plaintiff’s Complaint and Supplemental Exhibits in Support of the
21   Complaint (Dkt. 1, 7), the Order and Superseding Order re Complaint (Dkt. 8,
22   10), Plaintiff’s Objection and Notice of Election to Stand on the Complaint
23   (Dkt. 9, 11), and the Report and Recommendation of the assigned United
24   States Magistrate Judge (Dkt. 13). Plaintiff did not file any timely written
25   objections to the report.
26         ///
27         ///
28
 1
 2        IT IS HEREBY ORDERED that:
 3        1.    The Report and Recommendation is approved and accepted.
 4        2.    Judgment shall be entered dismissing this case with prejudice.
 5
 6   Dated: January 31, 2020
 7                                            ______________________________
                                              OTIS D. WRIGHT, II
 8
                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
